DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
 
Information Disclosure Statement
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
Status of the Claims
The claims are not amended, changed or altered since the last action dated 11/19/20.

ALLOWANCE WITHDRAWN
The indicated allowability of claims 1-10, 14-17 is withdrawn in view of the newly discovered reference(s) to Xu, Ganghua (“Study on the Nitrogen Removal Property. . “) submitted in the IDS filed on 1/5/21.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 7, 8, 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (WO 2008/132452) and in view of Translation of Xu, Ganguh “Study on the Nitrogen Removal Property of ACF Supported Copper-Nickel Composite Catalyst”.
	Andersen describes a zeolite catalyst modified with at least one transition metal, selected from a group, but which includes Cu, Fe and Ni (abstract).  The catalyst is an SCR catalyst (title).  In one embodiment, Andersen explains that the zeolite can include two of these transition metals, exemplifying Cu and Fe (pg. 9, lines 1-3, pg. 18, lines 2-25).   The amount of at least one of these transition metals can be from 0.01 to 20 wt % (pg. 18, lines 29-30).  Since Ni can be one of the metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ni in the sieve in an amount of 0.01 to 20 wt% because Andersen explains that at least one of the metals can be included in the sieve in this concentration.
Andersen does not disclose the use of Ni and Cu from the list of metals useable in the sieve or that the ratio of Tm: Ni is from 10:1 to 1:2.
Xu describes a Cu:Ni SCR catalyst used in an SCR (abstract of translation).  The amount of Cu and Ni added into the catalyst can be in a 1:2 ratio (see Chinese abstract: Cu(NO3)2 : 2 Ni (NO3)2)/ACF).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cu and Ni in a ratio of 1:2, as taught by Xu for use in the SCR of Andersen because this ratio is an amount known to be effective for use in SCR catalysts.

	As to Claim 3, the specification defines “extra-framework” as a metal that resides in the molecular sieve and/or on at least a portion of the molecular sieve surface (PG Pub. para. 14).  The metal of Andersen can be an aluminsolicate (pg. 8, lines 19-21), followed by ion-exchange (see above).  Since the zeolite can include aluminosilicates, this would make the metal a non-framework metal.  The metal that is ion-exchanged, would be in the sieve (pg. 8, lines 9-14, “in the active sites in the pores”).  This meets the feature “extra-framework”.  Since the other metals are ion-exchanged, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they would similarly be positioned within the pores of the zeolite and not the framework by this same application. 

	As to Claims 5 and 6, Andersen describes suitable small pore zeolites useable in their invention (see table 1, where AEI and CHA are listed).

As to Claim 7, Andersen teaches that the SAR can range from 2-300 (pg. 17, last lines).

As to Claim 8, Andersen teaches that their zeolite can be an aluminsolicate (pg. 8, lines 19-21).  Therefore the only metal in their framework would be alumina.

As to Claims 14 and 15, Andersen teaches that the catalyst can be a coating on a monolith (pg. 8, last para.) and that the substrate can be one of a metal or ceramic flow through monolith, a filtering substrate, a wall flow substrate (pg. 19, lines 16-20).  

As to Claim 17, Andersen teaches that SCR catalysts reduce NOx to N2 (see pg. 1, equation 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Xu as applied to claim 1 above, and further in view of Li (US Pub.: 2011/0286914).
Li describes a NOx catalyst that is made up of a zeolite-modified by transitions metals, such as Fe or Cu in an amount ranging from 1-10wt% (abstract). The process of Li explains that the metals may be introduced into the sieve by one of either ion-exchange, impregnation or direct-synthesis (para. 39, claims 4 or 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metals of the NOx catalyst into the zeolite sieve by either means: direct-synthesis or impregnation, as taught by Li for use with Andersen and Xu because either means of modifying the sieve is known to be effective in producing an SCR catalyst. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Xu as applied to claim 1 above, and further in view of Bull (US Pub.: 2007/0134146).
	As to Claim 4, the specification defines “extra-framework” as a metal that resides in the molecular sieve and/or on at least a portion of the molecular sieve surface (PG Pub. para. 14).  The metal of Andersen can be an aluminsolicate (pg. 8, lines 19-21), followed by ion-exchange (see above).  Since the zeolite can include aluminosilicates, this would make the metal a non-framework metal.  The metal that is ion-exchanged, would be in the sieve (pg. 8, lines 9-14, “in the active sites in the pores”).  This meets the feature “extra-framework”.  Since the other metals are ion-exchanged, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they would similarly be positioned within the pores of the zeolite and not the framework by this same application. 
	As to the crystals, Andersen teaches that their zeolite contains crystals (pg. 20, lines 15-17).  
	The reference does not describe that the amount of metal are within 10% wt when measured by XPS (surface of sieve) vs. when they are measured by XRF (entire sieve).
	Bull describes a method of modifying a zeolite with metal for use in SCR catalysts using ion-exchange (abstract).  The reference explains that with calcination of the metal-promoted sieve (para. 27), which is added by exchange (para. 24), the metal migrates to the surface (para. 27).  As to the amount, Bull teaches that the metal loading at the surface can range from 1-10 wt % based on the weight of the entire metal exchanged (Claim 17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calcinate the ion-exchanged product of Andersen and Xu to facilitate a 1-10 wt% of the total metal migration to the surface of the zeolite, as taught by Bull because these catalysts are known to be effective for use in SCR processes.

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Xu as applied to claim 1 above, and further in view of Ballinger (US Pub.: 2012/0201731).
Andersen and Xu teach adding Cu and/or Fe and Ni into a small pore molecular sieve, but does not teach that the mean crystal size of the sieve is from 0.5 to 5 microns.
Ballinger teaches a CHA framework with extra framework metals and also free of ion exchanged metal (abstract).  The catalyst is made as an SCR (para.11, 12).  The metal can be Cu, Fe or Ni “and mixtures thereof” (para. 36). The Si/Al can range from 10-25 (para. 17).  The reference explains that the extra-framework metal can be added any known techniques (par. 36).  The metal is an extra-framework type because it is used to improve the catalytic performance and/or thermal stability (para. 36).  
Ballinger teaches that there is a synergistic effect between one or more of crystal size, copper exchange level, and SAR was heretofore unknown and unexpected (para. 15).  For use as an SCR, Ballinger teaches a mean crystal size of at least 0.5 µm (para.17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the mean crystal size of the zeolite to average at least 0.5 µm, as taught by Ballinger for use with Andersen and Xu because this crystal size is known to be effective for application of the catalyst in SCR processes.

As to Claim 10, Ballinger teaches a catalyst that has been modified with copper (see example 1) and was not modified with an ion-exchange.
It would have been obvious to one of ordinary skill in the art at the time of the invention that the catalyst would be free of any post-synthesis exchanged metal because the catalyst of example 1 of Ballinger is suitable (as described in example 1) for reduction of pollutants for use with Andersen and Xu. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Xu as applied to claim 15 above, and further in view of Fedeyko (US Pub.: 2012/0301378).
	Andersen states that the catalyst system can include an oxidation catalyst (pg. 22, lines 16-20) and that it can be downstream from the oxidation catalyst (pg. 22, last line), but does not describe it as a coating with the SCR.
	Fedeyko describes the SCR as coated on a flow-through substrate (see Fig. 23, 20) and that an NH3 oxidation catalyst is coated on that SCR catalyst at 21 (para. 98).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ammonia oxidation catalyst can be considered an oxidation catalyst because this catalyst is used to oxidize excess ammonia that has passed from the SCR.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the AMOX (ammonia oxidation catalyst) as a layer (therefore a 2nd coating) with the SCR of Andersen and Xu because the AMOX can effectively remove ammonia that has slipped/unreacted from the SCR.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



February 24, 2021